IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mac Kenneth Ortiz,                              :
                              Petitioner        :
                                                :
               v.                               :   No. 615 M.D. 2018
                                                :   Submitted: March 22, 2019
Pa. Department of Corrections                   :
John Wetzel - Secretary of                      :
Corrections Pa. Attorney General's              :
Office Superintendant: Lee E-Stock              :
of S.C.I. Pine Grove, Johnstown                 :
United States Postal Service Branch,            :
                          Respondents           :

BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ROBERT SIMPSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                                FILED: June 6, 2019

               In this original jurisdiction matter, Petitioner Mac Kenneth Ortiz
(Ortiz), a state prison inmate, seeks injunctive relief staying any further
implementation of a new inmate mail policy by the Pennsylvania Department of
Corrections (DOC). Presently before the Court is a preliminary objection by
Respondents DOC, DOC Secretary John Wetzel and Lee Estock1, Superintendent of
the State Correctional Institution (SCI) - Pine Grove (collectively, DOC
Respondents).       DOC Respondents contend Superintendent Estock should be
dismissed as a party because he has no statewide responsibilities with respect to
DOC and therefore cannot be considered a statewide officer for purposes of this


       1
        We note that Petitioner Ortiz, an uncounseled litigant, misspelled Superintendent Estock’s
name in the caption.
Court’s original jurisdiction under 42 Pa. C.S. §761(a)(1). Upon review, we overrule
DOC Respondents’ objection.


              In response to numerous instances of staff and inmate exposure to
suspicious substances including opiods and synthetic cannabinoids, DOC began
implementing a new mail policy to combat the introduction of drugs into state
correctional facilities. DOC began sending all inmate mail to a central processing
facility. Pursuant to the new policy, inmate mail is opened and scanned back to the
facilities. Each facility prints the mail and delivers it to the inmates. This process
is designed to eliminate any possibility of drug introduction through the mail system.


              DOC also implemented a new policy for legal mail. Pursuant to the
policy, legal mail is copied in front of the inmate by staff wearing protective
equipment. A dedicated copier with an advanced scanning system is used. Each
facility has at least two systems, which are placed at ingress points for staff and
visitors.


              In September 2018, Ortiz filed a petition for review in our original
jurisdiction against several respondents, including the Pennsylvania Attorney
General2 and DOC Respondents, seeking an injunction staying DOC’s
implementation of the new mail policy. Ortiz alleges the mail policy violates his
constitutional rights, including the right to privacy.




       2
         By order dated January 16, 2019, this Court sustained the Attorney General’s preliminary
objection alleging misjoinder, and we dismissed the Attorney General as a respondent.


                                               2
              In response, DOC Respondents filed preliminary objections including
a demurrer. However, DOC Respondents reserve the issue of the constitutionality
of the new mail policy until a more complete record is created. As such, the only
objection presently before the Court is DOC Respondents’ contention that
Superintendent Estock should be dismissed as a respondent because he is not a
statewide officer for purposes of this Court’s original jurisdiction under 42 Pa. C.S.
§761(a)(1).


              This Court’s original jurisdiction extends to only a narrow class of
cases. Jones v. Peterman, 743 A.2d 537 (Pa. Cmwlth. 1999). The relevant section
of our jurisdictional statute provides that this Court shall have original jurisdiction
in cases asserted against “the Commonwealth government, including any officer
thereof, acting in his official capacity ….” 42 Pa. C.S. §761(a)(1).


              For purposes of jurisdiction under 42 Pa. C.S. §761(a)(1), state
employees are only considered officers of the Commonwealth if they “perform
statewide policymaking functions and are charged with the responsibility for
independent initiation of administrative policy regarding some sovereign function of
state government.” Jones, 743 A.2d at 538 (quoting Mickens v. Jeffes, 453 A.2d
1092, 1093 (Pa. Cmwlth. 1983)).          We agree with DOC Respondents that
Superintendent Estock performs no statewide policymaking functions. Rather, his
duties are limited to SCI-Pine Grove.


              Nonetheless, this Court has “ancillary jurisdiction over any claim or
other matter which is related to a claim or other matter otherwise within its exclusive



                                          3
original jurisdiction.”     42 Pa. C.S. §761(c).         Because this Court has original
jurisdiction over Ortiz’s constitutional claims against DOC and Secretary Wetzel,
we also have jurisdiction over Ortiz’s related claims against Superintendent Estock.
See Bullock v. Pa. Dep’t of Corr. (Pa. Cmwlth., No. 375 M.D. 2016, filed September
28, 2017), 2017 WL 4287873 (unreported) (Cohn Jubelirer, J.), (where inmate
sought review of the actions of DOC as an agency, this Court had ancillary
jurisdiction over related claims against a private party).3


              Consequently, this case is distinguishable from Jones and Mickens,
where we did not have original jurisdiction over claims against a Commonwealth
agency or officer.        For the above reasons, we overrule DOC Respondents’
preliminary objection to this Court’s jurisdiction over Superintendent Estock.




                                            ROBERT SIMPSON, Judge




       3
         Section 414 of this Court’s Internal Operating Procedures authorizes the citation of
unreported panel decisions issued after January 15, 2008, for their persuasive value, but not as
binding precedent. 210 Pa. Code §69.414.


                                               4
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Mac Kenneth Ortiz,                        :
                          Petitioner      :
                                          :
             v.                           :   No. 615 M.D. 2018
                                          :
Pa. Department of Corrections             :
John Wetzel - Secretary of                :
Corrections Pa. Attorney General's        :
Office Superintendant: Lee E-Stock        :
of S.C.I. Pine Grove, Johnstown           :
United States Postal Service Branch,      :
                          Respondents     :


                                       ORDER

             AND NOW, this 6th day of June, 2019, for the reasons stated in the
foregoing opinion, the Department of Corrections Respondents’ preliminary
objection to the Court’s jurisdiction over Superintendent Lee Estock is
OVERRULED, and the Department of Corrections Respondents are directed to file
an answer to the Petition within 30 days of this order.




                                        ROBERT SIMPSON, Judge